Title: From George Washington to the Officer Commanding the Virginia Militia, 27 September 1777
From: Washington, George
To: Officer Commanding the Virginia Militia



Sir
[Pennypacker’s Mill, Pa., 27 September 1777]

The late movements of the Enemy and their determined purpose to execute their plans, if possible, require that every exertion should be employed on our part to baffle and defeat their designs. I therefore desire, that you will march as soon as you can with about One Thousand of the Virginia Militia effective (Rank and file) with their respective Officers, out of those assembled at or coming to Lancaster and join the Army under my command. This Number I wish to be composed of those, that are best armed and equipped for the Season. The Remainder

that are armed are to wait at Lancaster for further Orders; Those that are not, if there are any such, may return to their Homes, as their continuing there or joining the Army, in such a situation, will not be attended with any advantages to the States. I have mentioned this, from an apprehension, that there may be some in that predicament, as has been unhappily the case with Many from Maryland & this State, who were willing to offer their Service. I cannot prescribe the particular Route by which you are to march, as that will depend upon circumstances and the situation of the Enemy. At present, It seems, that it should be through Reading—But the face of Affairs now may change. I would therefore observe, that you will endeavour, as you advance, to obtain information of the Enemy’s & our situation & regulate yourself accordingly. A junction with me, as early as possible will be highly necessary, And, I trust, your exertions will be directed to accomplish it. I shall be to night in the Neighbourhood of Potsgrove with the Army about Nine Miles above this. I am Sir Yr Most Obedt set.

P.S. The Express has a Letter for Colo. Gibson—If he is in your Rear or on Another Rout, you will direct him to proceed immediately to him.

